

115 HR 2617 IH: Renew Act of 2017
U.S. House of Representatives
2017-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2617IN THE HOUSE OF REPRESENTATIVESMay 24, 2017Mr. Jeffries (for himself, Mr. Gowdy, Mr. Richmond, Mr. Ratcliffe, Mr. Scott of Virginia, Mr. Donovan, Ms. Jackson Lee, Mr. DeSantis, Mr. Cárdenas, Mrs. Love, Mr. Danny K. Davis of Illinois, and Mr. Curbelo of Florida) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo provide first-time, low-level, nonviolent simple possession offenders under age 25 an
			 opportunity to expunge that conviction after successful completion of
			 court-imposed probation.
	
 1.Short titleThis Act may be cited as the Renew Act of 2017. 2.Lowering the age for expungement of certain convictions for simple possession of controlled substances by nonviolent young offendersSection 3607(c) of title 18, United States Code, is amended by striking less than twenty-one and inserting less than twenty-five.
		